PER CURIAM.
We affirm the order denying the appellant’s motion to correct illegal sentence in all respects except his conviction for unlawful possession of a firearm during the commission of a felony in Case No. 89-5491. Appellant correctly argues, as conceded by the state, that his conviction on this count is illegal and must be vacated as violative of the double jeopardy clause where he was also convicted of two counts of armed robbery, two counts of armed kidnaping, and one count of armed burglary in this same case. See Hall v. State, 752 So.2d 1245 (Fla. 3d DCA 2000).
Affirmed in part. Reversed and remanded with directions in part.